EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian K. Seidleck (Reg. No. 51,321) on 03/31/2021.

The application has been amended as follows:
IN THE CLAIMS (of that set dated 02/22/2021):
Claim 27.  Prior to each of the terms, “line segment” and before “neighboring line segment” please add the definite article - - “the” - - so it reads:
	“The method of claim 1, wherein the line segment and the neighboring line segment have different directions.”



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 02/22/2021 in response to the Non-Final Office Action mailed 11/20/2020 has been entered.  
	Claims 1-27 are currently pending in U.S. Patent Application No. 16/034,190.


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of the following considerations.  Specifically, that Han fails to teach/suggest one or more limitations as required by the claim(s) as a whole, and Wang in addition to references of record generally, similarly fail(s) to cure/remedy those deficiencies and/or does/do not serve in any obvious and permissible modification to Han in view of that motivation as previously presented.  Applicant’s remarks as found on page 12 with reference to Han Figure 3, assert that Han does not ‘maintain attributes’ of segments S1 or S2, in view of the manner in which merged line F1 is a best-fit line that does not fall on or overlap any portion(s) of S1 or S2.  Prior to consideration of Applicant’s remarks as found on page 12, it may be understood that permissible interpretation of ‘attributes’ of a line segment generally may be broadly interpreted to include for example but not limited to, color, length/combined length, size/thickness, direction or general direction, etc.  Applicant’s Specification [0040] discloses “For example, the attributes can include location, color, style, etc.”.  As can be seen from Han Figure 3, F1 does appear characterized by the same color, style, size/thickness, and a general direction as shared by both S1 and S2, however Applicant’s remarks appear to suggest that these considerations do not serve as equivalents to “one or more attributes of the line segment and the neighboring line segment” as F1 is not located on any portion(s) of S1 or S2.  While the disclosure of Wang as found in [0013-0015] with reference to Figures 3 and 5 thereof discloses a curve fitting applied to clustered line segments to generate a road map, and the deletion/removal of line segments that violate a directional constraint (in other words suggesting a polyline having one or more attributes of a plurality of lines segments), Examiner agrees that the combination as proposed, such that F1 is modified to be co-located at least in part, with one or more of S1 and S2, would indeed change the principle “based on determining that the closest distance is a mutual closest distance between line segments”.  Of those three conditions listed in Han [0054] with reference to Fig. 3, the second at most serves in a determination that the distance d1 being less than reference value T2, serves as a ‘closest distance’ between line segments among the plurality (S1 and S2) below a threshold.  While d1 is arguably ‘a mutually closest distance’ by consequence of it being the closest distance between only two segments under consideration, this is not equivalent to an explicit determination that d1 is a mutual closest distance and merging S1 and S2 in response thereto.  Applicant’s specification as filed serves to distinguish a ‘mutual closeness’ from a ‘distance threshold’ generally (see [0047-0048]), and appropriate interpretation for the case of a mutual closest distance determination may be found in for example [0030] and [0046].  For at least these reasons Han (KR 20180002989) as modified by Wang et al. (US 2014/0095062) fails to teach/suggest Applicant’s invention as claimed.  Corresponding rejections to the claims are withdrawn accordingly.  References of record fail generally in this regard.  HANGOUET et al., "Computation of the Hausdorff Distance Between Plane Vector Polylines", is pertinent in view of potential interpretations wherein one or more of the polylines under consideration are comprised of segments that may be treated/considered individually (see Fig. 13 in particular in the comparison of segment b as compared to segment 6 of polyline B), and Cardoso, "Computer Aided Recognition of Man-made Structures in Aerial Photographs", discloses with reference to Figures 17 and 18, that Merge Procedure as found in pages 37-39/148, however even subsections (ii), (iii), and (iv) therein fail to teach/suggest that mutual closest distance determination and merging line segments based thereon.


Allowable Subject Matter and Reasons for Allowance
Claims 1-27 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments where applicable and in view of supporting remarks overcome rejections previously set forth under the combination of references cited.  Reconsideration and updated search has provided additionally cited references which present the general state of the art without lending towards an obvious combination of references that teach/suggest the claimed invention.  More specifically, references of record fail to teach/suggest “merging the line segment and the neighboring line segment into a polyline based on determining that the closest distance is a mutual closest distance between line segment and the neighboring line segment” as required by the claim(s).


Additionally Cited References:
Additionally cited references (see attached PTO-892) otherwise not relied upon/discussed above have been made of record in view of the manner in which they evidence the general state of the art as it relates to a merging of line segments, not all of which are limited to technical applications involving the generation of road maps, and/or the generation of road maps generally.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669